DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 18, the recitation of “between the first obstructing member and the first obstructing member” is vague and indefinite.  It is not clear what structure is intended to be recited, as a portion of anything extending between an element and the same element is unclear.  For examination purposes, the claim shall be interpreted as a portion of the opening extends between the first obstructing member and some other element, however, correction is required.  Likewise, Claims 2-11 and 19-20 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham, U.S. Patent 4,694,855, hereinafter referred to as Cunningham. 
Regarding Claim 1, Cunningham discloses a downhole valve comprising:
A housing (tubular housing 13);
A sleeve (including insert elements 23, 33, and 45) positioned within the housing (as seen in Figure 1), wherein the sleeve has a first axial end (located at element 23) and a second axial end (at the lower end of element 45), and a seat (31) positioned between the two ends; and wherein the sleeve defines an opening between the first and second axial ends (as seen in Figure 1, the inserts define a central bore and an opening to house ball 41 and a slot path 59 extending radially relative to the main bore), the opening facing in a radial direction and the sleeve preventing fluid flow in an opposite radial direction away from the opening (Col 4, Lines 41-58);
A retaining element coupled to or integral to the sleeve (as best seen in Figure 7, the ball holding structure includes a guide member 71 and storage location 39; Col 5, Lines 31-48);
A first obstructing element (41) positioned in the sleeve and movable between the seat and the retaining element (as seen in Figures 1; Col 3, Lines 20-26; Col 5, Lines 31-48), wherein, in a first position, the first obstructing member engages the seat and prevents fluid flow through the housing (Col 3, Lines 43-55), and in a second position, the first obstructing member is separated apart from the seat such that 
Regarding Claim 2, Cunningham further discloses that the opening is a slot that extends from the second axial end, wherein the first obstructing member is too large to fit through the slot (as seen in Figure 1, the opening includes the ball storage location and communication passage 59, wherein the ball cannot pass through passage 59).
Regarding Claim 4, Cunningham further discloses that the housing defines:
A throat that engages an outer surface of the sleeve (as seen in Figure 1, the housing includes a narrowing portion at the uphole end of bore 21 adjacent insert 23) and an enlarged chamber in which the second axial end of the sleeve is position (the enlarged portion defining the bore which inserts 23, 33, 45 are located in Figure 1).
Regarding Claim 5, Cunningham further discloses the opening faces radially into the enlarged chamber (as seen in Figures 1 and 7, the chamber is oriented such that the opening is at an angle relative to the enlarged chamber).
Regarding Claim 7, Cunningham further discloses the sleeve comprises a shoulder and a cylindrical portion extending therefrom (in at least the top portion of insert 25 defines a top shoulder and a cylindrical section defining the through flow bore as seen in Figure 1 which may include the main body around passage 59), wherein the cylindrical portion defines a central longitudinal axis (a vertical axis running parallel to the straight wall on the right hand side of insert 33 next to the passage 59) wherein the housing defines a central longitudinal axis (26, top of Figure 1), wherein the central longitudinal axis (26) of the cylindrical portion is generally parallel but not collinear with the central axis of the housing (as seen in Figure 1, the bore portion next to passage 59 is largely parallel but radially offset).
Claim 8, Cunningham further discloses that the retaining element is at least partially axially aligned with the opening (in so far as the retaining element partially defines the opening as seen in Figure 7).
Regarding Claim 9, Cunningham further discloses that the seat comprises a transition from a smaller diameter section of the sleeve to a larger diameter section of the sleeve, wherein the first obstructing member has a diameter that is larger than the smaller diameter section and smaller than the large diameter section (as seen in Figure 1, the seat includes a taper on the uphole and downhole sides such that the ball will seal against the seat but is smaller than the taper leading into the seat).
Regarding Claim 10, Cunningham further discloses that the first obstructing member is a spherical ball, and wherein the opening comprises a slot having a width that is less than a diameter of the ball (as seen in Figures 1 and 7, both the opening which allows the ball to reach the seat and the communication passage 59 have smaller diameters).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (4,694,855) in view of Swist, U.S. Patent Publication 2012/0312548, hereinafter referred to as Swist.
Claim 11, Cunningham discloses the limitations presented in Claim 1 as previously discussed.  While Cunningham discloses the tool as having the sleeve, retaining member, and obstructing member as part of its flow control blow out preventer system, it does not expressly disclose the use of second sleeves, retaining, and obstructing members.
Additionally, Swist teaches the use of a downhole blow out preventer check valve system, wherein two such valve assemblies may be arranged in series in a drill string (2010/2020, Figure 20; Paragraph 0108).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify Cunningham to include an additional valve assembly with a respective sleeve, retaining member, and obstructing member.  The use of a second flow control valve would act to give the system a degree of redundancy, or wherein the valves may be arranged to operate at different pressures to give a larger degree of flow control (Paragraph 0108).  Additionally, Examiner notes that the mere duplication of parts has been held to have no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Subsection VI, B).

Claims 3, 6, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (4,694,855) in view of Lorenson et al., U.S. Patent Publication 2018/0230750, hereinafter referred to as Lorenson.
Regarding Claim 3, Cunningham discloses the limitations presented in Claim 1 as previously discussed.  While Cunningham discloses the drill string and the check valve, it does not expressly disclose the use of a second obstructing member dropped into the tool to move out of the sleeve via the opening when the first obstructing member is in the second position (i.e. not blocking flow).

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic drive mechanism for the bit of Cunningham to include a ball actuated drive motor which requires the ball be smaller than the check valve ball/seat so as to allow the ball to reach the motor at the end of the string.  Such a change merely constitutes a substitution of a generic drive mechanism in Cunningham for a well known drive motor with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 6, Cunningham discloses the limitations presented in Claim 4 as previously discussed.  While Cunningham discloses the drill string and the check valve, it does not expressly disclose the use of a second obstructing member dropped into the tool to move out of the sleeve via the opening when the first obstructing member is in the second position (i.e. not blocking flow).
Additionally, Lorenson teaches the use of a drill string which include a downhole motor which is actuated by a ball (15) that is dropped from surface to actuate the motor when downward flow is engaged (Paragraphs 0024-0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic drive mechanism for the bit of Cunningham to include a ball actuated drive motor which requires the ball be smaller than the check valve ball/seat so as to allow the ball to reach the motor at the end of the string wherein the dropped ball would pass through the sleeve uphole from the motor.  Such a change merely constitutes a substitution of a generic drive mechanism in Cunningham for a well-known drive motor with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Claim 12, Cunningham discloses a method for operating a downhole valve, comprising:
Positioning a first obstructing member (41) in a sleeve (including insert elements 23, 33, and 45) that has a first axial end (located at element 23) and a second axial end (at the lower end of element 45), and a seat (31) positioned between the two ends; and wherein the sleeve defines an opening between the first and second axial ends (as seen in Figure 1, the inserts define a central bore and an opening to house ball 41 and a slot path 59 extending radially relative to the main bore), the opening facing in a radial direction and the sleeve preventing fluid flow in an opposite radial direction away from the opening (Col 4, Lines 41-58); and a retaining element coupled to or integral to the sleeve (as best seen in Figure 7, the ball holding structure includes a guide member 71 and storage location 39; Col 5, Lines 31-48), and wherein the sleeve is positioned within a housing of the downhole valve (tubular housing 13);
Deploying the valve into a well (as part of a drilling operation), wherein the first obstructing member is configured to engage the valve seat to prevent fluid communication in an uphole direction, and wherein the first obstructing member is configured to move away from the valve seat to permit fluid communication in a downhole direction (Col 5, Lines 19-66).
While Cunningham discloses the drill string and the check valve, it does not expressly disclose the use of a second obstructing member dropped into the tool to move out of the sleeve via the opening when the first obstructing member is in the second position (i.e. not blocking flow).
Additionally, Lorenson teaches the use of a drill string which include a downhole motor which is actuated by a ball (15) that is dropped from surface to actuate the motor when downward flow is engaged (Paragraphs 0024-0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic drive mechanism for the bit of Cunningham to include a ball 
Regarding Claim 13, in view of the modifications made in relation to Claim 12, Lorenson further teaches that the second drop ball member is conveyed into the wellbore with drilling fluid such that the fluid and ball would pass through the sleeve structure (Paragraph 0024), wherein Cunningham further discloses that applied fluid pressure acts to retain the ball in the ball storage location (Col 5, Lines 31-48).
Regarding Claim 14, in view of the modifications made in relation to Claim 12, the structure of the sleeve which acts to radially direct flow (as seen in Figure 1) would necessarily act to direct flow in the axial direction over the radial direction for a second obstruction member.  In the absence of a more specific recitation of the structure of manner in which such an action occurs, such a limitation is being interpreted broadly.
Regarding Claim 15, Cunningham further discloses that the housing defines:
A throat that engages an outer surface of the sleeve (as seen in Figure 1, the housing includes a narrowing portion at the uphole end of bore 21 adjacent insert 23) and an enlarged chamber in which the second axial end of the sleeve is position (the enlarged portion defining the bore which inserts 23, 33, 45 are located in Figure 1).
Regarding Claim 16, Cunningham further discloses the opening faces radially into the enlarged chamber (as seen in Figures 1 and 7, the chamber is oriented such that the opening is at an angle relative to the enlarged chamber).
Regarding Claim 17, Cunningham further discloses the sleeve comprises a cylindrical portion extending therefrom (in at least the top portion of insert 25 defines a top shoulder and a cylindrical 
Regarding Claim 18, Cunningham discloses a downhole valve comprising:
A housing (tubular housing 13);
A sleeve (including insert elements 23, 33, and 45) positioned within the housing (as seen in Figure 1), wherein the sleeve has a first axial end (located at element 23) and a second axial end (at the lower end of element 45), and a seat (31) positioned between the two ends; and wherein the sleeve defines an opening between the first and second axial ends (as seen in Figure 1, the inserts define a central bore and an area around and including an opening to house ball 41 and a slot path 59 extending radially relative to the main bore), the opening facing in a radial direction and the sleeve preventing fluid flow in an opposite radial direction away from the opening (Col 4, Lines 41-58);
A retaining element coupled to the sleeve (as best seen in Figure 7, the ball holding structure includes a guide member 71 and storage location 39; Col 5, Lines 31-48);
A first obstructing element (41) positioned in the sleeve and movable between the seat and the retaining element (as seen in Figures 1; Col 3, Lines 20-26; Col 5, Lines 31-48), wherein, in a first position, the first obstructing member engages the seat and prevents fluid flow through the housing (Col 3, Lines 43-55), and in a second position, the first obstructing member is separated apart from the seat such that at least a portion of the opening is axially between the first obstructing member and another part of the tool (as seen in Figure 1, the ball may be held in the ball retaining storage location 39, Col 5, Lines 31-
While Cunningham discloses the drill string and the check valve, it does not expressly disclose the use of a second obstructing member dropped into the tool to move out of the sleeve via the opening when the first obstructing member is in the second position (i.e. not blocking flow).
Additionally, Lorenson teaches the use of a drill string which include a downhole motor which is actuated by a ball (15) that is dropped from surface to actuate the motor when downward flow is engaged (Paragraphs 0024-0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic drive mechanism for the bit of Cunningham to include a ball actuated drive motor which requires the ball be smaller than the check valve ball/seat so as to allow the ball to reach the motor at the end of the string.  Such a change merely constitutes a substitution of a generic drive mechanism in Cunningham for a well-known drive motor with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 19, Cunningham further discloses that the housing defines:
A throat that engages an outer surface of the sleeve (as seen in Figure 1, the housing includes a narrowing portion at the uphole end of bore 21 adjacent insert 23) and an enlarged chamber in which the second axial end of the sleeve is position (the enlarged portion defining the bore which inserts 23, 33, 45 are located in Figure 1).
Regarding Claim 20, in view of the modifications made in relation to Claim 18, in the context of deploying a ball to actuate the drive motor (as taught by Lorenson) the ball would necessarily need to pass axially through the sleeve from outside the housing (uphole at the start of the tool string), axially through the sleeve, radially out of the sleeve into the enlarged chamber of the housing, and axially out of the housing via a lower bore of the housing (as seen in Figure 1 given the inclination of the flow bore), .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown, U.S. Patent 4,263,936, teaches the use of an offset ball check valve for controlling flow in an uphole direction in a wellbore tool.
Davis, U.S. Patent 8,813,849, teaches the use of an offset fluid flow path for housing a check ball in wellbore tools.
Weir et al., U.S. Patent 9,371,708, teaches the use of a wellbore tubular having an attached housing structure for storing and releasing a sealing ball.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676